The judge of the superior court did not err in sustaining the award of the Industrial Board.
       DECIDED NOVEMBER 26, 1940. REHEARING DENIED DECEMBER 13, 1940. *Page 29 
Henry T. Akins filed with the Industrial Board of Georgia his claim for compensation for an alleged disability resulting from an accidental injury which he claimed to have received while in the employment of A. D. Juilliard  Company. On a hearing before Director Stanley an award in favor of the claimant was rendered. The award was sustained by the board of directors; and subsequently, on appeal, by the judge of the superior court. To the last judgment exceptions were taken. In the appeal to the superior court it was alleged that the award was error, for the reasons: "(a) that the Industrial Board acted without or in excess of its powers; (b) that the facts found by the directors do not support the order or decree; (c) that there is not sufficient competent evidence in the record to warrant the directors in making the order or decree complained of; (d) that the said order and decree is contrary to law." We have carefully read and considered the evidence set out in the record, and in our opinion it authorized the award complained of, and the award was not error for any of the reasons stated in the appeal. The authorities cited in the brief of counsel for the plaintiff in error are not controlling in this case, and do not require a reversal of the judgment. The judge did not err in overruling the appeal and in sustaining the award of the Industrial Board.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.